Citation Nr: 1207834	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-14 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 11, 2010, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, which included a period of service in the Republic of Vietnam.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As the Veteran's 2010 VA general medical examination characterized the Veteran's diagnosed erectile dysfunction as most likely related to his service-connected prostate cancer residuals, the Board finds that the issue of service connection for erectile dysfunction as secondary to service-connected prostate cancer residuals has been raised by the record.  Accordingly, this issue is hereby REFERRED to the RO/Appeals Management Center (AMC) for development.  

The Board is assuming jurisdiction of the issue of entitlement to a TDIU pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), and that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 11, 2010, the Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity.

2.  As of August 11, 2010, the Veteran's PTSD did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent prior to August 11, 2010, and in excess of 50 percent thereafter, for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were satisfied by a letter issued in June 2008, which explained that the Veteran must show that his service-connected disability had increased in severity to warrant the assignment of an increased rating; the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf; and how VA determines disability ratings and effective dates.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  The Veteran's VA treatment is of record, and he has not requested that any other records be obtained.  Additionally, the Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several relevant VA examinations during the current rating period with regard to his PTSD increased rating claim, and neither the Veteran nor his representative have alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's PTSD, as they address the relevant rating criteria.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for PTSD, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.
The relevant evidence of record includes the Veteran's submitted statements, VA treatment records, and VA examination reports.  

November 2007 and June 2008 VA treatment records reflect the Veteran's report  that while he was experiencing some PTSD-related dreams, overall he was "doing okay," and he declined an increase in his psychiatric medication.

The Veteran was afforded a VA PTSD examination in July 2008, during which the Veteran reported that he easily becomes upset, irritable, and suspicious over trivial matters, causing his family to feel as if they must be careful not to upset him.  He further reported his family's perception that his PTSD symptoms have increased in severity.  The Veteran also reported experiencing an increase in his anxiety, especially when exposed to a new situation.  Additionally, he reported experiencing frequent nightmares and related night sweats, occurring several times per week; feeling emotionally numb and irritable; self-imposed social isolation; and experiencing intrusive recollections.  

The Veteran also reported several behaviors indicating his fearfulness and increased vigilance, such as ensuring he can see out of his windows at night, parking his vehicle in a manner that would allow easy escape, and a fear of guns, fireworks, and hedges similar to those he encountered in Vietnam.  The Veteran reported that his current employment in a factory setting required little interaction with others, but that he would take approximately one to two days off of work per month when he was experiencing an episode of increased anxiety or irritability.  The Veteran also reported having a healthy relationship with his wife, daughters, and son-in-law, but states that he avoids all other social interaction, including with other family members.  Additionally, the Veteran reported that his sole recreational activity is attending church worship services.  Based on the Veteran's reported symptomatology, the examiner characterized the Veteran's psychosocial functioning as severely impaired and his occupational functioning as moderately impaired.

On mental status examination, the examiner characterized the Veteran as alert, attentive, fully oriented, cooperative, appropriately groomed, with fair insight and judgment, normal speech, thought processes, and memory, and no evidence of psychomotor retardation.  The Veteran also denied experiencing any homicidal or suicidal ideation or an impaired impulse control, and he did not report any ritualistic behavior nor respond to any internal stimuli during the examination.  The Veteran demonstrated a depressed and anxious mood and poor eye contact, and he reported having impaired sleep, paranoid ideation, and occasional panic attacks.  The examiner assigned a GAF score of 48.

As reflected in December 2008 and September 2009 VA treatment records, the Veteran once again reported that while he was experiencing some PTSD-related dreams, overall he was "doing okay," and again declined an increase in his psychiatric medication.  Additionally, PTSD and depression screenings conducted at these times revealed negative results.  

In August 2010, the Veteran filed a claim seeking a TDIU.  The RO assigned a fifty percent disability rating for the Veteran's PTSD effective the date of receipt of this TDIU claim.

November 2010 VA treatment records reflect the Veteran's report that while he enjoyed spending his time performing household chores, such as yard work, he was still experiencing the symptoms of PTSD, including irritability and insomnia, and PTSD and depression screenings conducted at this time revealed positive results.  However, the Veteran denied experiencing any manic or euphoric episodes or any suicidal or homicidal ideations.  The Veteran also demonstrated a calm affect and logical thought processes without psychotic content.  A December 2010 VA treatment record reflects the Veteran's continued reports of experiencing PTSD symptoms, including insomnia.  A mental status examination revealed  an appropriate appearance, calm demeanor, full orientation, a restricted effect, good eye contact, and no abnormalities of the Veteran's speech, thought processes, or thought content.  The Veteran also denied experiencing any suicidal or homicidal ideation.  

The Veteran underwent a second VA PTSD examination in December 2010, during which he reported that he experienced a fair result in the improvement of his PTSD symptoms as the result of his prescription medication.  The Veteran characterized his relationship with his wife and two adult daughters, one of whom resides with him and his wife, as good.  He reports seeing his daughter who does not live with him every few days and visiting with his nearby brothers and sisters once or twice per month.  He also reported having friends, but none with whom he has social outings.  The Veteran stated that he had been retired from his former career as a welder for approximately one year and that he spends his time doing household chores, yard work, and watching television.  The Veteran further reported that he is adjusting to retirement and recovering from his health problems (as the Veteran was being treated for prostate cancer) and that his primary social relationships are with his family members.

On mental status examination, the examiner characterized the Veteran as clean, neatly groomed, and casually dressed, with evidence of mildly tense psychomotor activity and generally unremarkable speech, but with an occasional stutter.  The Veteran demonstrated a cooperative attitude, constricted affect, and an anxious and dysphoric mood.  The Veteran was fully oriented, with normal thought processes and content and intact attention, judgment, and insight.  The Veteran reported having a ritualistic behavior of checking his locked doors several times each night, but he denied experiencing any delusions, hallucinations, inappropriate behavior, panic attacks, episodes of violence, or any homicidal or suicidal ideation.  The Veteran stated that his sleep impairment, characterized by difficulty falling asleep and frequent waking during the night, results in him not feeling rested four to five mornings each week.  The Veteran also reported some memory impairment, with an intact remote memory but mildly impaired recent and immediate memory.

The examiner characterized the Veteran's PTSD as not resulting in total occupational and social impairment, but stated that his PTSD does result in deficiencies in some areas, including family relations, work, and mood, but not in judgment or thinking.  The examiner further stated that the Veteran's PTSD results in reduced reliability and productivity.   With regard to the effect of the Veteran's PTSD on his employability, the Veteran reported that he had retired from his former career as a welder due to his prostate cancer symptoms and the early retirement incentive offered to him by his employer.  The examiner stated that the Veteran's primary impediment to employment was medical (not psychiatric) in nature, noting that the Veteran had successfully maintained his former employment for 28 years despite his PTSD symptomatology.  The examiner opined that the Veteran could likely currently maintain part-time employment in an environment conducive to his PTSD symptomatology.

After reviewing the evidence of record, the Board finds that the Veteran's psychiatric disability levels are adequately contemplated by his currently assigned 30 and 50 percent ratings.  

Turning first to the rating period prior to August 2010, during which the Veteran is in receipt of a 30 percent disability rating, the Board finds that the evidence of record fails to reflect a basis for awarding the next higher rating.  Specifically, the evidence from this rating period fails to reflect that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Rather, during this rating period, the Veteran demonstrated normal speech, reported experiencing only occasional panic attacks, and evidenced no impairment of memory, judgment, or abstract thinking.  Furthermore, while the VA examiner characterized the Veteran's social impairment as severe based on the Veteran's reported social isolation, with his only social interaction (outside of his immediate family) consisting of attending church services, he nevertheless reported having a good a relationship with his wife, two adult daughters, and son-in-law, all of whom he reported interacting with on a regular basis.  

Moreover, the Veteran was able to maintain his employment during this rating period until he retired effective October 2009.  While he reported in April 2010 that he ceased working due to his service-connected PTSD, statements made after he was granted service connection for prostate cancer in August 2010 reflect his reports that he ceased working due to his prostate cancer treatment and residuals, coupled with the incentive of the early retirement package offered to him by his employer.  Furthermore, the Veteran's report of missing one to two days of work per week when experiencing an episode of PTSD-related anxiety does not equate to reduced occupational reliability and productivity, especially given that the Veteran was able to successfully maintain this employment for a reported 28 years.  (Indeed, a 30 percent rating contemplates intermittent periods of inability to perform work.)  

The Board further notes that PTSD screenings conducted during this rating period were negative and that when seeking medical treatment, the Veteran reported that he was "doing okay" with regard to his PTSD and declined any further medication.  Thus, when viewed as a whole, the Board finds that this evidence from this rating period fails to reflect a basis for awarding a rating in excess of 30 percent.

With regard to the rating period commencing in August 2010, the Board does not find that a disability evaluation in excess of 50 percent is warranted.  Specifically, the evidence fails to reflect that the Veteran's PTSD produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran consistently denied having any suicidal ideation; his speech has been characterized as generally unremarkable, with no characterizations of it as intermittently illogical, obscure, or irrelevant; and he has not reported near-continuous panic or depression, an impaired impulse control, or spatial disorientation.  Moreover, the Veteran was consistently noted to have no deficiencies in his personal appearance and hygiene, and while he reported social isolation from non-family members, he characterized his relationships with his wife of many years and two adult children as good, and states that he visits with his nearby siblings one to two times per month.  Moreover, the 2010 VA examiner failed to find that the Veteran's PTSD resulted in deficiencies in most areas, as he noted no deficiencies in the Veteran's judgment or thinking; rather, the examiner stated that the Veteran's PTSD results in reduced reliability and productivity, the rating criteria for his currently assigned 50 percent rating.  Given this evidence, the Board concludes that a basis for awarding an increased rating for this rating period is not warranted.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported PTSD symptomatology.  Indeed, the Veteran is competent to report the type, severity, and chronicity of his PTSD symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, the Board has expressly considered the Veteran's reported symptomatology when evaluating his increased rating claim, as well as the clinical assessments of his psychiatric state.  However, as outlined above, the Board does not find that the Veteran's reported symptomatology and clinical assessments of record reflect a basis for assigning an increased rating for either rating period.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's PTSD increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's PTSD disability levels and symptomatology; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran has reported that in October 2009, during the course of this appeal, he ceased his full time employment, and in his VA Form 9 (substantive appeal) filed in April 2010, the Veteran reported that he had lost his former employment due to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the outset, the Board notes that the Veteran is ineligible for entitlement to a TDIU, as implicitly raised as part of the Veteran's PTSD increased rating claim, prior to October 2009, as the Veteran was employed full-time prior to October 2009.  With regard to entitlement to a TDIU based on his service-connected PTSD since October 2009, the Board does not find that the Veteran's PTSD rendered him unemployable.  After his initial report in April 2010 that he had ceased working due to his PTSD, the Veteran was granted service connection for prostate cancer, and his subsequent statements reflect his report that he ceased working due to his prostate cancer residuals (with no mention of his PTSD), coupled with an offer of an early retirement incentive.  Moreover, the Veteran's VA examinations of record fail to reflect any findings that the Veteran is unemployable due to his service-connected PTSD.  Rather, the 2010 VA PTSD examiner found that the Veteran's primary bar to employment was not his psychiatric state, but his physical impairments, and the examiner failed to find that the Veteran's PTSD would preclude him obtaining or maintaining employment.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to this service-connected disability.  Accordingly, entitlement to a TDIU due solely to his service-connected PTSD is not warranted.  

In so finding, the Board notes that this decision is not determinative of the Veteran's claim for TDIU discussed in the remand portion of this decision, which encompasses not merely his PTSD, but the aggregate effect of all of his service-connected disabilities on his employability. 


ORDER

A disability rating for PTSD in excess of 30 percent prior to August 11, 2010, and in excess of 50 percent thereafter, is denied.


REMAND

In August 2010, the Veteran filed a claim seeking a TDIU, which was denied by a March 2011 rating decision.  In April 2011, the Veteran submitted a statement expressly disagreeing with the denial of a TDIU.  The Board finds that the Veteran's statement serves as a timely notice of disagreement with regard to the initial rating assigned for his service-connected coronary artery disease.  See 38 C.F.R. §§ 20.201, 20.302(a).   However, a review of the Veteran's paper and virtual claims file fails to reveal that the Veteran has been provided with a statement of the case with regard to this issue, and this should be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be advised that if he wishes to perfect his appeal to the Board, he must file a timely substantive appeal after receiving his SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, provide a statement of the case to the Veteran regarding the issue of entitlement to a TDIU, pursuant to his April 2011 notice of disagreement.  He should be advised that if it is his desire to have the Board consider that issue, it will be necessary to submit a timely substantive appeal (VA Form 9) with respect to it.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


